 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ANTHONY BEMELMAN,
 8                                   Plaintiff,
                                                              C20-880 TSZ
 9                v.
                                                              MINUTE ORDER
10        DEERE & COMPANY, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     Plaintiff’s stipulated motion, docket no. 55, for an order approving the
14
     parties’ stipulation as to the reasonableness and necessity of Plaintiff’s medical expenses
     is GRANTED;
15
         (2)   Plaintiff’s motion for summary judgment, docket no. 52, is STRICKEN as
16 moot. See docket no. 56.

17          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 9th day of July, 2021.
19

20                                                        Ravi Subramanian
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
